255 F.2d 299
Mario FANTECCHI, Appellantv.Richard E. GROSS and Peggy Lou Gross.
No. 12539.
United States Court of Appeals Third Circuit.
Argued May 15, 1958.
Decided May 20, 1958.

Avram G. Adler, Philadelphia, Pa. (Freedman, Landy & Lorry, Philadelphia, Pa., on the brief), for appellant.
Charles F. G. Smith, Philadelphia, Pa. (John E. Slike, Camp Hill, Pa., Ambler & Detweiler, Philadelphia, Pa., on the brief), for appellees.
Before MARIS, KALODNER, and STALEY, Circuit Judges.
PER CURIAM.


1
This is an appeal by the plaintiff in an action for damages resulting from a motor vehicle collision, from an order of the district court refusing to enjoin the prosecution by the defendants against the plaintiff in the Court of Common Pleas of Cumberland County, Pennsylvania, of a suit for damages growing out of the same accident. It was the plaintiff's contention that this should have been asserted as a compulsory counter-claim in the present action in the district court. When the appeal was called for argument it was stated at the bar of this court that the action in the state court had terminated in a decision by a board of arbitrators in favor of the present plaintiff (defendant in that action) and that no appeal would be taken. It follows that this appeal is now moot.


2
The appeal will accordingly be dismissed.